Citation Nr: 1225887	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an increased initial rating for degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion (back disability), rated as 0 percent disabling prior to April 29, 2008, and as 10 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial disability rating of 0 percent for back disability, effective from March 9, 2007, and denied entitlement to service connection for "chronic condition to account for bilateral lower extremity pain" and denied entitlement to service connection for TDIU.  

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  

During the course of this appeal, a 10 percent rating was granted for back disability in an April 2010 supplemental statement of the case; this did not satisfy the Veteran's appeal. 

The RO also granted entitlement to service connection for radiculopathy left lower extremity in an April 2010 rating decision.  The Board notes that the Veteran did not submit a notice of disagreement in conjunction with this decision but argued entitlement to an increased rating for this disability during the aforementioned May 2012 hearing.  This issue has not been adjudicated by the RO and the Board accordingly does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of entitlement to an increased initial rating for back disability and entitlement to service connection for TDIU is addressed in the Remand that follows the Order section of this decision. 


FINDING OF FACT

No radiculopathy of the right lower extremity has been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for radiculopathy of the right lower extremity.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in May 2007, prior to the issuance of the rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), and pertinent post-service medical records have been associated with the claims folder.  Moreover, the Veteran was afforded VA examinations in November 2007 and April 2010.
The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for radiculopathy of the right lower extremity as he continues to have back pain radiating into his legs.  Specifically, he testified before the undersigned VLJ in May 2012 that he had numbness in both feet, was starting to get muscle spasms in his right leg, and had sharp pain radiating down to his toes.

The Veteran's STRs are negative for any evidence of radiculopathy of the right lower extremity.

The Veteran was afforded a VA examination for the spine in November 2007 in which he reported pain in the lower back radiating down to his toes and using a cane to walk.

VA medical center (VAMC) records show that in March 2009 the Veteran reported burning in both knees for the prior two months and bilateral pain only in the knee itself for a few years.  He did not endorse any acute injury leading up to the burning sensation; he denied numbness, tingling, or burning in his feet; and he reported using a cane because of his back.

The Veteran was afforded a VA examination for the spine in April 2010 in which he reported pain radiating down his left leg to his foot on a constant basis, alternating between sharp and aching pain.  He denied any right lower extremity radiation and had no weakness in either lower extremity.

The Veteran was afforded a VA examination for peripheral nerves in April 2010 in which he reported only having left lower extremity pain to his foot that was constant, sharp, and aching, beginning in 1980 or 1981.

On review of the evidence above, the Board finds that the medical evidence of record does not show that entitlement to service connection for radiculopathy of the right lower extremity is warranted.  

The Board notes that VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has radiculopathy of the right lower extremity and currently has pain, numbness in both feet, and muscle spasms in his right leg.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the Veteran does not have diagnosed radiculopathy of the right lower extremity for which service connection may be considered as he denied having the disability on multiple occasions to VA examiners.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, the medical evidence fails to show that at any time during the pendency of this claim, the Veteran has had radiculopathy of the right lower extremity.  To this point, the Board notes that the Veteran once reported in a November 2007 examination that the pain in his lower back was radiating down to his toes, but the report does not contain specifics as to which leg he was referring to having the radiation of pain.  However, the Veteran specifically reported in April 2010 examinations that he did not have any right lower extremity radiation of pain.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for radiculopathy of the right lower extremity is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to an increased rating for back disability and entitlement to service connection for TDIU are decided. 

The Veteran was most recently afforded a VA examination in April 2010.  However, as generally argued by the Veteran's representative in the May 2012 hearing, the examination report does not indicate that testing of joint movement against varying resistance was performed.  Although the Veteran reported flare-ups, the examiner did not express an opinion concerning whether there would be additional limits on functional ability during flare-ups.  Furthermore, the examiner did not assess the degree of severity of any pain so as to allow the Board to determine whether such painful motion would approximate a higher disability rating.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Because the claim of entitlement to an increased rating for back disability is inextricably intertwined with the claim of entitlement to a TDIU, appellate consideration of this matter is deferred pending resolution of the claim seeking an increased rating for back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Appropriate development should be taken to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities during the periods of the claim.

2.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected back disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected low back disability and associated radiculopathy of the left lower extremity effectively preclude the Veteran from obtaining and retaining gainful employment.

The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claims on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


